IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,433-01


                     EX PARTE JOSHUA BEAVER-GAINES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 21998-B IN THE 104TH DISTRICT COURT
                             FROM TAYLOR COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to possession of marijuana in a drug free zone and was sentenced

to five years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel failed to advise him of

the correct parole eligibility for a conviction with a drug free zone finding. Based on the record, the

trial court has determined that trial counsel’s performance was deficient and that Applicant would

have insisted on a trial but for counsel’s deficient performance.

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781
                                                                                                  2

(Tex. Crim. App. 2013). The judgment in cause number 21998 in the 104th District Court of Taylor

County is set aside, and Applicant is remanded to the custody of the Sheriff of Taylor County to

answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 13, 2021
Do not publish